Order entered June 8, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00336-CV

     NET WORTH REALTY USA, LLC AND DALLAS METRO HOLDING, LLC.,
                             Appellants

                                             V.

                              IRMGARD DENNEY, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03776

                                         ORDER
       Before the Court is appellants’ June 7, 2018 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to June 21, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE